Exhibit 10.2

 

PROMISSORY NOTE

 

$10,000,000.00

November 4, 2020

 

Birmingham, Alabama

 

FOR VALUE RECEIVED, the undersigned ADTRAN, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of CADENCE BANK, N.A. (the
“Lender”), at its office at 2100 Third Avenue North, Suite 1100, Birmingham,
Alabama 35203, or at such other place as Lender may direct, in lawful money of
the United States of America constituting legal tender in payment of all debts
and dues, public and private, together with interest thereon calculated at the
rate and in the manner set forth herein, the principal amount of TEN MILLION AND
NO/100 DOLLARS ($10,000,000.00), or so much thereof as may be advanced and
outstanding hereunder.  Lender, from time to time, shall make advances and
re-advances as may be requested by Borrower and accept payments, all in
accordance with and subject to the provisions of this Note (as defined herein)
and the Loan Documents (as defined herein).  The amount outstanding under this
Note may vary from time to time by increases of up to the maximum principal
amount stated above plus accrued interest, charges and expenses, and decreases
down to no outstanding principal or accrued interest, charges or
expenses.  Payment of principal and interest under this Promissory Note (the
“Note”) shall be in accordance with the following provisions:

1.Interest Rate.  The per annum interest rate to be applied to the unpaid
principal balance of this Note will be 150 basis points (1.50%) over the Screen
Rate (as defined below); provided, that in no event shall the applicable rate of
interest under this Note be less than 1.50% per annum (the “Floor Rate”); and,
provided further, that Lender may waive or reinstate the Floor Rate as to all or
any part of the indebtedness evidenced by this Note from time to time at
Lender’s sole discretion and in no event shall the applicable rate of interest
under this Note exceed the maximum rate allowed by law.  

The interest rate on this Note is subject to change from time to time based on
changes in an independent index which is the “LIBOR.”  The term “LIBOR” means,
as of any date of determination, the London Interbank Offered Rate, as
determined by ICE Benchmark Administration Limited (ICE) (or any successor or
substitute therefor) for U.S. dollar deposits for a one-month period as obtained
by Lender from Reuter’s, Bloomberg or another commercially available source as
may be designated by Lender from time to time (the “Screen Rate”), as of the
date that is two (2) Business Days before each Payment Date, as adjusted from
time to time in Lender’s sole discretion for then-applicable reserve
requirements, deposit insurance assessment rates and other regulatory costs.  If
the Screen Rate is less than zero, the Screen Rate shall be deemed to be
zero.  The Screen Rate shall be adjusted on each Payment Date; provided,
however, that the initial Screen Rate shall be determined as if the date on
which funds are first advanced under this Note were a Payment Date.  Any change
in LIBOR shall be effective from and including the effective date of such change
as set forth herein.  Notwithstanding anything to the contrary contained herein,
if for any reason adequate and reasonable means do not exist for ascertaining
LIBOR as described above, it becomes illegal for Lender to maintain the Loan
based on LIBOR or Lender determines that LIBOR will not adequately and fairly
reflect its cost of making or maintaining the Loan, then upon notice to Borrower
and until Lender gives notice that such conditions no longer exist, Lender shall
have the right to substitute for LIBOR an alternative index rate (including any
applicable upward or downward adjustment to an underlying published rate and the
imposition of a zero floor).  

The term “Business Day” means a day other than a Saturday, Sunday or a day on
which Lender is closed for business; provided that, for the purposes of
determining LIBOR, the term “Business Day” shall also exclude any day on which
commercial banks are not open for dealings in U.S. dollar deposits in the London
interbank market.  

The term “Payment Date” means the first Business Day of each quarter in a
calendar year.

 

--------------------------------------------------------------------------------

 

2.Payment.  Borrower promises to pay interest quarterly, on or before the
Payment Date, accrued on the principal amount owing hereunder from time to time,
computed daily, calculated as set forth below, with the first such interest
payment to be due and payable on December 1, 2020.  All accrued and unpaid
interest, all outstanding principal and all other charges relating to this Note
shall be due and payable on November 4, 2021 (the “Maturity Date”).

3.Additional Provisions Regarding Interest.  Interest on all principal amounts
outstanding from time to time hereunder shall be calculated on the basis of a
360‑day year applied to the actual number of days upon which principal is
outstanding, by multiplying the product of the principal amount and the
applicable rate set forth herein by the actual number of days elapsed, and
dividing by 360.  At the option of Lender and without any requirement of notice
to Borrower, any principal amounts outstanding hereunder after maturity, earlier
acceleration of this Note, or an Event of Default, shall bear interest at a
floating rate of three hundred basis points (3.00%) in excess of the per annum
rate of interest otherwise applicable under this Note.  

It is the intention of Lender and Borrower to conform strictly to any applicable
usury laws. Accordingly, if the transactions contemplated hereby would be
usurious under any applicable law, then, in that event, notwithstanding anything
to the contrary in this Note or any other agreement entered into in connection
with or as security for or guaranteeing this Note, it is agreed as follows: (i)
the aggregate of all consideration which constitutes interest under applicable
law that is contracted for, taken, reserved, charged, or received by Lender
under this Note or under any other agreement entered into in connection with or
as security for or guaranteeing this Note shall under no circumstances exceed
the Highest Lawful Rate (as defined below), and any excess shall be canceled
automatically and, if theretofore paid, shall, at the option of Lender, be
credited by Lender on the principal amount of any indebtedness owed to Lender by
Borrower or refunded by Lender to Borrower, and (ii) in the event that the
payment of this Note is accelerated or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to Lender may never include more than the Highest Lawful Rate and
excess interest, if any, to Lender provided for in this Note or otherwise shall
be canceled automatically as of the date of such acceleration or prepayment and,
if theretofore paid, shall, at the option of Lender, be credited by Lender on
the principal amount of any indebtedness owed to Lender by Borrower or refunded
by Lender to Borrower.

The term “Highest Lawful Rate” means the maximum non-usurious interest rate
(computed on the basis of a year of 365 or 366 days, as applicable) that at any
time or from time to time may be contracted for, taken, reserved, charged, or
received on amounts due to Lender, under laws applicable to Lender with regard
to this Note that are presently in effect or, to the extent allowed by law,
under such applicable laws that allow a higher maximum non-usurious rate than
applicable laws now allow.

4.Prepayment.  This Note may be prepaid, in whole or in part, at any time,
provided, that if any payment of any part of the principal amount of this Note
which is subject to an Adjusted Libor Rate occurs on a date which is not the
last day of an applicable Libor Adjustment Period, Borrower shall upon demand by
Bank indemnify Bank for all costs incurred by Bank resulting therefrom,
including, without limitation, any loss in liquidating or employing deposits
acquired to fund or maintain such an Adjusted Libor Rate loan amount.

5.Application of Prepayments.  Borrower agrees that all loan fees and other
prepaid charges are earned fully as of the date of this Note and will not be
subject to refund, except as required by law.  Subject to any prepayment fee and
other conditions provided herein, Borrower may pay all or a portion of the
amount owed before it is due.  Prepayment in full shall consist of payment of
the remaining unpaid principal balance together with all accrued and unpaid
interest and all other amounts, costs and expenses for which Borrower is
responsible under this Note or any other agreement with Lender pertaining to
this loan before such amounts are due, whether such prepayment arises from a
voluntary or involuntary

 

2

--------------------------------------------------------------------------------

 

prepayment, acceleration of maturity, or any other cause or reason.  Prepayment
in part shall consist of payment of any portion of the unpaid principal balance
before it is due, whether such prepayment arises from a voluntary or involuntary
prepayment, acceleration of maturity, or any other cause or reason.  

6.Loan Documents.  The indebtedness evidenced hereby is secured by, among other
things, the Revolving Credit and Security Agreement (as amended from time to
time, the “Security Agreement”) executed by the Borrower in favor of the Lender
in connection herewith and the other Loan Documents as defined in the Security
Agreement (collectively and as amended from time to time, the “Loan
Documents”).  The proceeds of the loan evidenced by this Note are to be
disbursed by the Lender in accordance with the Security Agreement.  This Note is
included in the indebtedness referred to in the Loan Documents and is entitled
to the benefits of those documents, but neither this reference to those
documents nor any provisions thereof shall affect or impair the absolute and
unconditional obligations of the Borrower to pay the principal of, interest on
and charges and expenses related to this Note when due.

7.Events of Default.  The occurrence of any one or more of the following shall
constitute an event of default hereunder (each an “Event of Default”):

(a)Default in the payment of the principal of, interest on, or charges and
expenses related to this Note as and when due;

(b)Failure by Borrower or any guarantor to pay or perform any other loan,
indebtedness, liability or obligation to Lender as and when due;

(c)Failure by Borrower, any guarantor or any other person or entity to observe
or comply with any covenant, obligation or provision contained or referenced in
this Note or in any of the Loan Documents or in any other document, agreement or
instrument executed in connection with or securing this Note; or

(d)The occurrence or continuation of any default or event of default contained,
specified or referenced in any of the Loan Documents or in any other document,
agreement or instrument executed in connection with or securing this Note.

8.Rights and Remedies Upon Event of Default.  Upon the occurrence of an Event of
Default, then, or at any time thereafter, Lender may, with or without notice to
Borrower or any other person, refuse to make further advances under this Note,
declare this Note to be forthwith due and payable, as to principal and interest
and related charges and expenses, and/or exercise any and all rights and
remedies available to Lender under applicable law and the Loan Documents, all
without presentment, demand, protest, or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in any of the Loan
Documents or in any other instrument executed in connection with or securing
this Note to the contrary notwithstanding.

The Lender is not required to rely on any collateral for the payment of this
Note upon the occurrence of an Event of Default by the Borrower, but may proceed
directly against the maker, endorsers, or guarantors, if any, in such manner as
it deems desirable.  None of the rights and remedies of the Lender are to be
waived or affected by failure to exercise them or by delay in exercising
them.  All remedies conferred on the Lender by this Note or any other instrument
or agreement shall be cumulative, and none is exclusive.  Such remedies may be
exercised concurrently or consecutively at the then holder's option.

9.Late Fee.  Any scheduled payment of principal and/or interest which is not
paid within ten (10) days from the date due will be subject to a late charge of
five percent (5%) of such scheduled payment.

 

3

--------------------------------------------------------------------------------

 

10.Waivers.  Borrower hereby waives demand, presentment for payment, notice of
dishonor, protest, and notice of protest and diligence in collection or bringing
suit and agrees that the Lender may accept partial payment, or release or
exchange security or collateral, without discharging or releasing any unreleased
collateral or the obligations evidenced hereby.  Borrower further waives any and
all rights of exemption, both as to personal and real property, under the
constitution or laws of the United States, the State of Alabama or any other
state.

11.Attorneys’ Fees.  Borrower agrees to pay reasonable attorneys’ fees and costs
incurred by the Lender in collecting or attempting to collect this Note, whether
by suit or otherwise.  

12.Notices.  Any notices required or permitted under this Note shall be given in
accordance with the Security Agreement.

13.Waiver of Trial by Jury.  LENDER AND BORROWER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVE ANY RIGHTS
THEY MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS NOTE, ALL OTHER DOCUMENTS
GIVEN TO EVIDENCE OR SECURE THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING OR STATEMENTS RELATED THERETO (WHETHER VERBAL OR WRITTEN).

14.Miscellaneous.  As used herein, the terms “Borrower” and “Lender” shall be
deemed to include their respective successors, legal representatives and
assigns, whether by voluntary action of the parties or by operation of law.

This Note and the other Loan Documents, and the rights and obligations of the
parties hereunder and thereunder, shall be governed by and be construed in
accordance with the internal laws of the State of Alabama, except that any
conflict of laws rule of such jurisdiction that would require reference to the
laws of some other jurisdiction shall be disregarded.  It is intended, and the
Borrower and the Lender hereof specifically agree, that the internal laws of the
State of Alabama (without regard to choice of law considerations), including,
without limitation, applicable usury laws, shall apply to this Note and to this
transaction.  Borrower acknowledges that the negotiation of the provisions of
this Note and the other Loan Documents took place in the State of Alabama, and
that all such documents are being executed in the State of Alabama, or if
executed elsewhere, will become effective only upon Lender’s receipt and
acceptance thereof in said State; provided, however, that Lender shall have no
obligation to give, nor shall Borrower or any other person be entitled to
receive, any notice of such receipt and acceptance in order for said Loan
Documents to become effective, valid and binding obligations of the Borrower.  

Borrower acknowledges further that all of such documents were or will be
executed and delivered to Lender to induce Lender to make the Loan to
Borrower.  Borrower acknowledges further that it is foreseeable that the
negotiation, execution, and delivery of the Loan Documents and the making of the
Loan materially affect a bank located in the State of Alabama and will have
material economic effects in such State.  To the extent that Borrower’s actions
have not already done so, and to the extent permitted by law, Borrower hereby
submits itself to and/or does not object to jurisdiction in the State of Alabama
for any action or cause of action arising out of or in connection with this
Note, the Loan or the Loan Documents, agrees (to the extent permitted by law)
that venue for any such action shall be in Jefferson County, Alabama, and (to
the extent permitted by law) waives any and all rights under the laws of any
state to object to jurisdiction or venue within Jefferson County, Alabama;
provided, that with respect to the exercise and enforcement of foreclosure
rights against any of the collateral or the mortgaged property, the laws of the
state where the Collateral or the mortgaged property is located shall
govern.  Notwithstanding the foregoing, nothing contained in this section shall
prevent Lender from bringing any action or exercising any rights

 

4

--------------------------------------------------------------------------------

 

against Borrower, any guarantor, any security for the Loan, or any of Borrower’s
properties in any other county, state or jurisdiction.  Initiating such action
or proceeding or taking any such action in any other state shall in no event
constitute a waiver by Lender of any of the foregoing.  Nothing herein shall be
deemed to have the effect of limiting the jurisdiction of any court.

This Note is given under the seal of all parties hereto, and it is intended that
this Note is and shall constitute and have the effect of a sealed instrument
according to law.  This Note may not be modified except by written agreement
signed by the Borrower and the Lender hereof, or by their respective successors
or assigns.

[SIGNATURES APPEAR ON FOLLOWING PAGE.]

 

 

 

5

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO PROMISSORY NOTE]

IN WITNESS WHEREOF, Borrower has caused this Note to be executed, sealed and
delivered as of the date first set forth above.

 

BORROWER:

 

ADTRAN, INC., a Delaware corporation

By:

/s/ Michael Foliano

(SEAL)

 

Name:

Michael Foliano

 

 

Title:

CFO

 

 

 

 

STATE OF Alabama                                   

COUNTY OF Madison                                    

I,         Ashley
Jackson                                                                                   ,
a notary public in and for said County, in said State, hereby certify that
       Michael Foliano                                   , whose name as
     CFO                        of ADTRAN, INC., a Delaware corporation, is
signed to the foregoing instrument, and who is known to me, acknowledged before
me on this day, that being informed of the contents of said instrument, __he, as
such officer, and with full authority, executed the same voluntarily for and as
the act of said corporation.

 

Given under my hand this the     2nd          day of
    November                     , 2020.

/s/ Ashley Michelle Jackson

 

 

Notary Public

 

 

 

 

 

 

 

{SEAL}

 

My Commission Expires:

4/23/23

 

 

 